—Application by the appellant, inter alia, for a writ of error coram nobis, to vacate a decision and order of this Court, dated June 25, 1990 (People v Troy, 162 AD2d 744), affirming a judgment of the Supreme Court, Kings County, rendered December 20, 1984.
Ordered that the application is denied.
A review of the brief submitted by the defendant’s appellate counsel on his appeal from the 1984 judgment indicates that counsel capably presented several nonfrivolous issues for this Court’s consideration. The defendant’s appellate counsel clearly satisfied the constitutional standard of effective assistance of appellate counsel set forth by the United States Supreme Court in Jones v Barnes (463 US 745). Mangano, P. J., Balletta, Lawrence and O’Brien, JJ., concur.